Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-10, 12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5249857 to Suzuki.
Suzuki discloses (Claim 1). An appliance 1, comprising: a cabinet including a first wall 3 and a second wall 4 that opposes the first wall 3; a structural panel 5 coupled to each of the first wall 3 and the second wall 4, wherein the structural panel 5 extends from the first wall 3 to the second wall 4; an adapter panel 20 (such as shown in Fig. 7) coupled to an upper surface of the structural panel 5; and a decorative panel 6 (Fig. 1A) removably coupled to a top surface of the adapter panel 20 (such as shown in Fig. 7), wherein the decorative panel 6 extends from the first wall 3 to the second wall 4; (Claim 4). The appliance of claim 1, wherein the cabinet includes a locating flange (defined by bracket 17 to receive adapter panel 20) that defines a receiving cavity for receiving the adapter panel; (Claim 5). The appliance of claim 1, wherein the structural panel 5 includes an edge extension 17 extending from the upper surface thereof, and wherein the edge extension defines a receiving cavity to receive the adapter panel 20; (Claim 8). A top panel assembly for an appliance, comprising: a first wall 3; a second wall 4 coupled to the first wall 3; a structural panel 5 extending from the first wall 3 to the second wall 4; and a decorative panel 6 selectively disposed over the structural panel 5, wherein the decorative panel 6 extends from the first wall 3 to the second wall 4; (Claim 9). The top panel assembly of claim 8, further comprising: an adapter panel 20 coupled to an upper surface of the structural panel 5, wherein the decorative panel 6 is coupled to a top surface of the adapter panel 20 (Fig. 7); (Claim 10). The top panel assembly of claim 9, wherein the decorative panel 6 has at least one of a greater width and a greater length than the adapter panel; (Claim 12). The top panel assembly of claim 8, wherein the decorative panel 6 defines a recess 24 for receiving a coupling member 25, and wherein a decorative inlay 26 is disposed within the recess 24 (Fig. 7); (Claim 14). The top panel assembly of claim 8, wherein the decorative panel 6 includes at least one of a design, and a pattern; (Claim 15). A decorative panel assembly for an appliance, comprising: a structural panel 5 configured to extend between a first wall 3 and a second wall 4 of a cabinet of said appliance; an adapter panel 20 coupled to an upper surface of the structural panel 5; and a decorative panel 6 removably coupled to a top surface of the adapter panel 20, wherein the decorative panel 6 is configured to extend from the first wall 3 to the second wall 4; (Claim 16). The decorative panel assembly of claim 15, wherein the decorative panel 6 covers an entirety of the top surface of the adapter panel 20; (Claim 17). The decorative panel assembly of claim 15, wherein a first attachment between the structural panel 5 and the adapter panel 20 is offset from a second attachment 20a between the adapter panel 20 and the decorative panel 6; (Claim 20). The decorative panel assembly of claim 15, wherein the decorative panel 6 includes a border member extending from at least a portion of a perimeter thereof, wherein the border member defines a concealing cavity for receiving at least one of the adapter panel and the structural panel (Fig. 7).  
Claim(s) 1-3, 6, 8-9, 11, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0151306 to Gilboe et al (hereinafter Gilboe).
Gilboe discloses (Claim 1). An appliance, comprising (such as shown in Figs. 25-27): a cabinet including a first wall and a second wall that opposes the first wall; a structural panel 20 coupled to each of the first wall and the second wall, wherein the structural panel 20 extends from the first wall to the second wall; an adapter panel 28 (Fig. 26) coupled to an upper surface of the structural panel 20; and a decorative panel 78 removably coupled to a top surface of the adapter panel, wherein the decorative panel extends from the first wall to the second wall; (Claim 2). The appliance of claim 1, wherein the cabinet includes a third wall and a fourth wall that each extend between the first wall and the second wall, wherein the structural panel 20 is coupled to the third wall and the fourth wall; (Claim 3). The appliance of claim 1, wherein the structural panel 20 is coupled to a top edge of each of the first wall and the second wall; (Claim 6). The appliance of claim 1, wherein the adapter panel extends a same length and a same width as the structural panel; (Claim 8). A top panel assembly for an appliance, comprising: a first wall; a second wall coupled to the first wall; a structural panel 20 extending from the first wall to the second wall; and a decorative panel 78 selectively disposed over the structural panel 20, wherein the decorative panel 78 extends from the first wall to the second wall; (Claim 9). The top panel assembly of claim 8, further comprising: an adapter panel 28 coupled to an upper surface of the structural panel 20, wherein the decorative panel 78 is coupled to a top surface of the adapter panel; (Claim 11). The top panel assembly of claim 8, wherein the structural panel 20 is coupled to a top edge of each of the first wall and the second wall; (Claim 14). The top panel assembly of claim 8, wherein the decorative panel 78 includes at least one of a design, and a pattern; (Claim 15). A decorative panel assembly for an appliance, comprising: a structural panel (top panel of 10) configured to extend between a first wall and a second wall of a cabinet of said appliance; an adapter panel (either 250 or 12) coupled to an upper surface of the structural panel; and a decorative panel 28 removably coupled to a top surface of the adapter panel, wherein the decorative panel 28 is configured to extend from the first wall to the second wall; (Claim 18). The decorative panel assembly of claim 15, wherein the adapter panel 250 is constructed of at least one of foam and rubber (Fig. 63, [0188]); (Claim 19). The decorative panel assembly of claim 15, wherein the adapter panel 12 covers an entirety of the upper surface of the structural panel.
Claim(s) 1, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6113203 to Chen.
Chen discloses (Claim 1). An appliance, comprising: a cabinet including a first wall 42 and a second wall 42 that opposes the first wall 42; a structural panel 41 coupled to each of the first wall 42 and the second wall 42, wherein the structural panel 41 extends from the first wall to the second wall; an adapter panel 2 coupled to an upper surface of the structural panel 41; and a decorative panel 1 removably coupled to a top surface of the adapter panel 2 via first and second walls 42, wherein the decorative panel 1 extends from the first wall 42 to the second wall 42; (Claim 7). The appliance of claim 1, wherein the decorative panel 1 includes snap features 111 for snap engaging at least one of the structural panel, the adapter panel, and the cabinet; (Claim 8). A top panel assembly for an appliance, comprising: a first wall 42; a second wall 42 coupled to the first wall; a structural panel 41 extending from the first wall to the second wall; and a decorative panel 1 selectively disposed over the structural panel 41, wherein the decorative panel 1 extends from the first wall 42 to the second wall 42; (Claim 13). The top panel assembly of claim 8, wherein the structural panel 41 is integrally formed with the first wall and the second wall (via live hinge 44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
August 15, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637